FILED
                           NOT FOR PUBLICATION
                                                                             FEB 27 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

THERESA SHERIDAN,                                No. 18-17014

              Plaintiff-Appellant,               D.C. No. 4:16-cv-00588-CKJ

 v.
                                                 MEMORANDUM*
BARBARA LAWALL, in her official
capacity as Pima County Attorney;
COUNTY OF PIMA,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted February 4, 2020**
                                Phoenix, Arizona

Before: O’SCANNLAIN, GRABER, and MILLER, Circuit Judges.

      Plaintiff Theresa Sheridan, a former deputy county attorney, appeals from

the summary judgment entered in favor of Defendants Barbara LaWall and the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County of Pima in this Title VII action. On de novo review, McGinest v. GTE

Serv. Corp., 360 F.3d 1103, 1112 (9th Cir. 2004), we affirm.

      Plaintiff established a prima facie case of sex discrimination, but Defendants

gave legitimate, non-discriminatory reasons for firing her. See Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002) (discussing shifting burden of

proof). The event that precipitated the firing was an incident in which Plaintiff

took unredacted medical documents from a judge’s chambers, without permission,

which ultimately resulted in dismissal of a criminal case on account of her

intentional prosecutorial misconduct. When firing Plaintiff, Defendants

emphasized her "[d]ishonest and deceitful conduct" in falsely telling the court and

her supervisors that she had not looked at the unredacted records.

      In addition, Plaintiff had a long history of performance problems, as to

which Defendants showed considerable leniency. For example, Plaintiff’s then-

supervisor sought her termination during the probationary period, but Defendants

gave her a chance to improve; later Plaintiff was counseled regarding unacceptable

performance in areas including trial skills and demeanor in the courtroom, and she

received additional training; and in formal evaluations she consistently received a

score of "Does not always meet expectations" in the areas of trial preparation, trial

advocacy, quality of work, and professionalism.


                                          2
      Plaintiff’s evidence of pretext does not create a genuine dispute of material

fact. A negative comment in which Defendant LaWall referred to Plaintiff as "this

woman" expressed exasperation but did not display discriminatory intent. See

Coghlan v. Am. Seafoods Co., 413 F.3d 1090, 1095 (9th Cir. 2005) (noting that

"clearly sexist" statements by the employer are direct evidence of pretext). And

the two male comparators were not similarly situated. See id. (noting that

circumstantial evidence of pretext must be "specific and substantial" to survive a

motion for summary judgment). About a decade before Plaintiff’s termination,

two male prosecutors committed intentional misconduct but were not fired. One

had not been a consistently poor performer before the misconduct occurred, and

neither had been dishonest with their supervisor; yet those were factors on which

Defendants relied in terminating Plaintiff’s employment.

      AFFIRMED.




                                          3